DETAILED ACTION
	In response to the office action mailed 12/24/2021, the remarks were received 04/25/2022: Claims 1-9 are pending.
Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 04/25/2022, with respect to claims 1 and 8 have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn. Applicant argues that the prior art of record teaches an x-ray tube which rotates in the same direction of the gantry.  Therefore, the prior art of record fail to teach a focal spot controller configured to operate in conjunction with a movement of the X-ray tube caused by a rotation of the C-arm, the focal spot controller being configured to control a position of a focal spot of the X-ray by rotating the X-ray tube about a second rotation axis in the C-arm.  After further consideration, it appears that the instant claim is patentable over the prior art of record for these reasons.  Therefore, the rejection of claims 1-9 has been withdrawn.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, US 2010/0303202 (Ren), disclose a digital breast tomosynthesis system comprising: 
an X-ray tube configured to generate X-rays (110); 
a C-arm configured to receive the X-ray tube and rotate about a first rotation axis during an X-ray exposure period [0024]; 
an X-ray detector configured to convert the X-ray, which is emitted from the X-ray tube and passes through a breast, into image information (160).
The prior art of record fail to teach the details of focal spot controller configured to operate in conjunction with a movement of the X-ray tube caused by a rotation of the C-arm, the focal spot controller being configured to control a position of a focal spot of the X-ray by rotating the X-ray tube about a second rotation axis in the C-arm.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2-7 are allowed by virtue of their dependence.
Regarding claim 8, the best prior art, US 2010/0303202 (Ren), disclose a digital breast tomosynthesis system comprising: 
an X-ray tube configured to generate X-rays (110); 
a C-arm configured to receive the X-ray tube and rotate about a first rotation axis during an X-ray exposure period [0024]; 
an X-ray detector configured to convert the X-ray, which is emitted from the X-ray tube and passes through a breast, into image information (160). 
The prior art of record fail to teach the details of a focal spot controller configured to operate in conjunction with a movement of the X-ray tube caused by a rotation of the C-arm, the focal spot controller being configured to control a position of a focal spot of the X-ray by rotating the X-ray tube about a third rotation axis, wherein the third rotation axis is positioned inside or outside a circumference having, at a center thereof, the first rotation axis and having a radius which is a distance between the first rotation axis and the X-ray tube (Fig. 3B).
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claim 9 is allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884